 372DECISIONSOF THE NATIONALLABOR RELATIONS BOARDSKS DieCasting&Machining,Inc., SKS Die Cast-ing& Machining,Inc.,Debtor-In-PossessionandBay AreaDistrict LodgeNo. 115,Interna-tional Association of Machinists and Aerospace.Workers, AFL-CIO. Cases 32-CA-8053 and32-CA-8950May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 11,1987,Administrative Law JudgeMichael D.Stevenson issued the attached decisioninCase 32-CA-8053.Both the General Counseland the Respondent filed exceptions and supportingbriefs, and each filed separate briefs in answer tothe exceptions of the other.On June 25,1987, acomplaint issued in Case 32-CA--8950,involvingthe same parties,and alleging that the Respondentviolated Section 8(a)(3) and(1) by refusing to rein-state unfair labor practice strikers to their formeremployment positions following the Union'sMarch16, 1987 unconditional offer on the strikers' behalfto return to work.On September 22, 1987, theGeneral Counsel,the Respondent,and the Unionfiledwith the Board a joint motion for approval ofa stipulation of facts and for consolidation of Case32-CA-8950 with Case 32-CA-8053.The partiesagreed that the resolution of Case 32-CA-8950 wasdirectly related to, and dependent entirely on, theBoard's resolution of certain issues inCase 32-CA-8053,and they waived a hearing and the issuanceof an administrative law judge'sdecision in Case32-CA-8950.On February 22, 1988,the Board ap-proved the parties' stipulation of facts and orderedthe consolidation of Cases32-CA-8053 and 32-CA-8950.The General Counsel and the Respond-ent filed briefs subsequent to the Board's consolida-tion order.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the judge'sdecisionand the consolidated record in light of the excep-tions and briefs' and has decided to affirm the'The General Counsel's exceptions include a request for a visitatorialclause as part of the remedy for the Respondent's unfair labor practicesIn the circumstances of this case we find it unnecessary to add such aclause to our remedy SeeCherokeeMarine Terminal,287 NLRB 1080(1988)The General Counsel and the Respondent each filed a motion to strikethe opposing party's postconsolidation brief Because neither brief offersnew evidence for inclusion in the record and the matters sought to bestricken are merely repetitive of previous contentions made by the par-ties,we find it unnecessary to grant either motionjudge's rulings, findings, 2 and conclusions only tothe extent consistent with this Decision and Order.The judge found, and we agree, that the Re-spondent committed various violations of Section8(a)(1), (3), and (5) during the spring of 1986.3 Thejudge also found that the Union's May 9 offer,made on behalf of the Respondent's striking em-ployees, to end the strike and return to work wasnot unconditional and, accordingly, he dismissedthe allegation that the Respondent violated Section8(a)(3) and (1) by failing and refusing to reinstatethe strikers to their former positions.We disagreewith the judge, finding that the Union's offer wasunconditional, and that by failing, without justifica-tion, to reinstate these economic strikers, the Re-spondent violated Section 8(a)(3) and (1). In addi-tion, because we find that this unfair labor practiceconverted the economic strike to an unfair laborpractice strike, the Respondent also violated Sec-tion 8(a)(3) and (1) by failing to offer reinstatementto the strikers at the time of the Union's second un-conditional offer on March 16, 1987.The facts are more fully detailed in the judge'sdecision. For purposes of the issues before us, wenote the following relevant matters. The Respond-ent and the Union have had a long-term collective-bargaining relationship; theirmost recent collec-tive-bargaining agreement dated from June 20,1983, and was set to expire on June 19, 1986. In1984 the Respondent began to experience financialproblems; it attempted to alleviate its mountingtroubles by, inter alia, a series of layoffs, apparentlypursuant to the terms of the parties' collective-bar-gaining agreement. By early 1986, approximately100 of the Respondent's 120 bargaining unit em-ployees had been laid off. In February, the Re-spondent proposed to the Union that they bargainconcerning further cost-saving measures. The mostsignificantmatter discussed was the Respondent'sproposal of a two-tier wage system, wherebynewly hired production workers, including laid-off2 The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.In addition, the Respondent contends that some of the judge's rulings,findings, and conclusions demonstrate bias and prejudice On careful ex-amination of the judge's decision and the entire record, we are satisfiedthat the contentions are without merit9All subsequent dates are in 1986 unless otherwise notedWith respect to the unfair labor practices that the judge found werecommitted by the Respondent in March, the Respondent has exceptedonly to the judge's conclusion in fn 9 of his decision that the Respondentmade unlawful unilateral changes in terms and conditions of employment,apparently also in March Because this matter was neither alleged in thecomplaint nor litigated by the parties, we do not affirm the judge's con-clusion294 NLRB No. 25 SKS DIE CASTINGemployees to be rehired or recalled, would be paid$4 to $5 per hour-a rate approximately 50 percentless than the current contractual wage rates. Thoseunit employees then working for the Respondentwould continue to receive either their current orsimilar wages.The Union was not agreeable to thetwo-tierwage proposal, countering with an offerfor a smaller wage cut, applied across the board.InMarch the Respondent filed a petition for re-organization under chapter 11 of the BankruptcyCode and moved before the court for permission toreject its collective-bargaining agreement. The par-ties continued to bargain following initiation of thebankruptcy suit. On April 28 the Respondent sub-mitted a final offer, involving a two-tier wage scalewith lesser wage cuts for the unit employees cur-rentlyworking. The bargaining unit membershiprejected the offer. On May 2 the bankruptcy judgegranted the Respondent's motion to reject the col-lective-bargaining agreement.On May 5 the unit employees who had beenworking began an economic strike, protesting theabsence of a collective-bargaining agreement inlight of the Respondent's authorized contract rejec-tion.The strikers established picket lines at the Re-spondent's two facilities. Laid-off employees didnot participate in the picketing. Also on May 5,Jerome Keating, the Respondent's president, postedon the doors of the two plants a document withthe following information:lassificationameCur-rentHour-Com-panyUnionPro-lyRatePro-posalposalTool andDieMakerDieter Rabe$17.75$1775$1310JourneymanMachinistDave Finley12 77120011 32HelmutSample12 77120011 32JesusLavenant14 7714 7711 32Earl DeCaccia12.7712.0011 32Dave Lawler12.7712.5011 32Die CasterBeufus Ford10 8010.009 59WilbertJennings10.8010009.59Dave Jones10 8010.009 59Gerry Stanley10 8010009 59Jimmy Stevens10.8010.009 59Ron Steel10 8010.009 59Specialist &MachineAdjusterJim Russell11.349.509.54Augie Baluyut120012009 54Gil Fournier10 939 509.54Ed Sisneros11.1411009 54Benny Gatan10 749.509.54Joga Singh10.749 509 54Roy Marquez11.4911.009 54Cur-rentClassificationNameHour-lyRateCom-panyPro-posal373UnionPro-posalProductionWorker#2Fred Whittaker11 90900800(G.C Exh 8)Thus the document listed the individual strikers byname and classification, their pay rates under therejected collective-bargaining agreement ("currentrate"), their pay rates as proposed by the Union innegotiations ("union proposal"), and a "Companyproposal" for their pay rates that differed from theRespondent's final offer in late April.4 Subsequent-ly,when the pickets saw the "company proposal,"their reaction was favorable, and they requestedthat Union Business Representative Daniel Borrero,who had arrived at the scene, confirm that the Re-spondent was willing to pay them in accordancewith this latest proposal. Keating, also on the sceneat this point, told Borrero and the pickets that hewas in fact willing to pay at the specified rates, andthat he wanted to continue negotiations with theUnion. The pickets told Borrero that they werewilling to return to work at the proposed wages.On May 9, Borrero sent a letter to Keating stat-ing in relevant part:The information that I received from you isthat you are willing to pay the wages youhave posted on the front door of S.K.S. Also,you stated that you are willing to negotiatewith the Union.The Union is willing to negotiate immediate-lyand have our members return to workunder the posted wages, while we continue tonegotiate a new Contract.On May 11 Keating sent a letter to Borrero ac-knowledging receipt of the Union's May 9 letterand declining to negotiate for a new collective-bar-gaining agreement.5 The May 11 letter did not re-spond to the Union's offer to return to work in itsMay 9 letter, and the Respondent did not subse-quently reply in any manner to that offer. Instead,itcontinued to employ "new hires" and to rehirelaid-off employees, a process that had begun onMay 6. In June five striking employees crossed the4 The General Counsel withdrew a complaint allegation that Keating'sposting of this document constituted an unfair labor practice5 The fudge found, and we agree, that the Respondent's refusal to bar-gain in the May 11 letter violated Sec 8(a)(5) and that this unfair laborpractice converted the economic strike to an unfair labor practice strike, 374DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpicket line and returned to work,6 and in subse-quentmonths a few more strikers returned towork.The complaint in Case 32-CA-8053 issued in lateJune alleging,inter alia, that the Respondent violat-ed Section 8(a)(3) by its failure and refusal to rein-state the strikers pursuant to the Union's May 9offer to return to work. As explained below, thejudge found that the Union's offer was not uncon-ditional, and he dismissed the 8(a)(3) allegation onthat basis.On March 16, 1987, 5 days after thejudge's decision issued, the Union again offered, onbehalf of theremainingstrikers, to go back towork.On March 17, 1987, the Respondent, inreply, acknowledged the unconditional nature ofthis second offer, and afforded the striking employ-ees "all of the legal rights to which theyare enti-tled as economic strikers." As noted above, thecomplaint in Case 32-CA-8950 issued in June 1987,alleging that theRespondent violated Section8(a)(3) by refusing to reinstate unfair labor practicestrikers following the Union's March 16, 1987 un-conditional offer.With respect to the Union's first offer to returnthe striking employees to work, the judge foundthat it was not unconditional, and thus no obliga-tionson the Respondent's part were activated.Rather, he concluded that the May 9 letter's offerwas conditional on its face and in the circum-stances.The judge took account of the Respond-ent'sMay 5 "company proposal," particularly itsstated wages of $9 an hour for striking productionworker Whittaker, and he took account of the Re-spondent's two-tier wage proposal, which wouldhave paid $4 to $5 an hour to bargaining unit pro-duction workers in the event of their return fromlayoff. In addition, he noted Borrero's testimony atthe hearing that the May 9 letter'suseof the term"members" was intended to include employees onlayoff as well as strikers, and that in the letter herelied on an interpretation of the "company pro-posal" which would have paid $9 an hour to pro-duction workers returning from layoff,aswell asstrikerWhittaker.He also focused on the term"members" in the clause "have our members returntowork under the posted wages" in the May 9letter.He found that "members" referred to agroup of the Respondent's employees distinct fromthe employees on strike, i.e., the approximately 100who were on layoff. Pursuant to his finding of twodistinct employee classes in the instant case, thejudge distinguishedHome Insulation Service,255NLRB 311 (1981), enfd. mem. 665 F.2d 352 (11thCir. 1981), in which the Board stated that when8Accordingly, we correct the judge's factual error that eight strikersreturned to work at this timeoffers to return from a strike are made concerning"themembers" and similar collective employeedesignations, the Board "does not infer that the re-instatement of one is conditional on the reinstate-ment of all." Id. at fn. 8.The judge concluded that the condition implicitin the May 9 offer to return was that the Respond-ent put back to work all "members"-strikersandlaid-off employees-and pay all production work-ers $9 an hour rather than the $4 to $5 an hour onwhich the Respondent had insisted in negotiations.Because he found that this condition was unambig-uous, he determined that the Respondent had noobligation to seek clarification of the offer and noduty to reinstate the strikers. Accordingly, he dis-missed the 8(a)(3) allegation.We disagree with thejudge's analysis because it is inconsistent with theevidence and applicable law.We find that the Union's May 9 letter was an un-conditional offer to return the strikers to work.The letter initially refers to Keating's willingness"to pay the wages you have posted on the frontdoor of S.K.S." This is a clear reference to the"company proposal" of May 5 listing the individualstrikers by name and classification and the specificwages proposed for each such individual. In thisimmediate context, the Union's offer to "have ourmembers return to work under the posted wages"plainly refers to the strikers whose names appearednext to the "posted wages." In fact, Keating admit-ted at the hearing that he knew when he first readtheMay 9 letter that it referred to the strikers re-turning to work at the rates he had posted on thedoors.Further, the judge's finding that "members," asthe term is used in the May 9 letter, referred to aclass distinct from the strikers is in error. Strikersand "members" were not separate groups in thiscase; nothing could be more clear than that thestrikerswere part of a single class of "members,"i.e.,union members who were part of the tradition-al bargaining unit. In disagreement with the judge,we find that the principle he found distinguishableinHome Insulation Service,supra, is applicable inthis case. Thus, when an offer to return to work ismade on behalf of "members," we will not inferfrom the use of this collective designation that therequested reinstatement of one, or some, or severalsuch "members" is conditional on the reinstatementof every person within the group that "members"may comprise. 255 NLRB 311 at fn. 8; see alsoPre-term, Inc.,273 NLRB 683, 684 (1984), enfd. 784F.2d 426 (1st Cir. 1986), In other words, we do notinfer from the term "members" in the May 9 letterthat the Union was offering to return the strikers toworkif, and only if,all "members," i.e., laid-off em- SKS DIE CASTINGployees as well, were also rehired at acceptablewage conditions. Further, to the extent it is rele-vant in the absence of a request for clarification,Borrero's testimony at the hearing that he intended"members" in the May 9 letter to encompass abroader group than just the strikers does not placea condition on the offer to return the strikers towork. There is nothing in Borrero's testimony, andno other evidence in this record, which establishesthat the letter constituted an offer for the strikers'return if, and only if, laid-off employees were re-hired.Keating testified that the Union's offer was "con-fusing" for several reasons. The only assertedreason of any significance here was Keating's im-pression that the offer might be an effort by theUnion to get the $9-an-hour wage rate for laid-offproduction workers, in addition to striker Whitta-ker.7However, Keating failed to act on what heperceived to be an ambiguity in the May 9 offer."Where any such ambiguity remains unclarifieddue to Respondent's decision to ignore the [offer]and not seek clarification, Respondent may not beheard to complain if such uncertainty is resolvedagainst its interest."Home Insulation,supra at 312,citingHaddon House Food Products,242NLRB1057 fn. 6 (1979). See also, e.g.,Soule Glass & Glaz-ingCo. v.NLRB,652 F.2d 1055, 1107 (1st Cir.1981). Instead of seeking clarification, the Respond-ent ignored the Union's offer, and in making thatchoice it acted at its peril. We conclude, on reviewof the record and as set forth above, that the May9 letter was an unconditional offer to return thestrikers to work.InZapex Corp.,235NLRB 1237 (1978), enfd.621 F.2d 328 (9th Cir. 1980), a case in which therespondent violated Section 8(a)(3) by failing to re-instate economic strikers following their uncondi-tional offer to return to work, the Board stated:Certain principles governing the reinstate-ment rights of economic strikers are by nowwell settled. InN.L.R.B. v. Fleetwood TrailerCo.,Inc.,389 U.S. 375, 378 (1967), the Su-preme Court held that if, after conclusion of astrike, the employer "refuses to reinstate strik-ing employees, the effect is to discourage em-ployees from exercising their rights to orga-nize and to strike guaranteed by [Sections] 7and 13 of the Act. . . . Accordingly, unlessthe employer who refuses to reinstate strikerscan show that his action was due to `legitimateand substantial business justifications,' he isguilty of an unfair labor practice. The burden7We agree with the judge that the other asserted bases for the Re-spondent's "confusion" are without any merit375of. proving justification is on the employer."The CourtinFleetwoodrelied on its decisioninN.L.R.B. v. Great Dane Trailers,Inc.,388U.S.,' 26, 34 (1967),where it held that"once ithas been proved that the employer'engaged indiscriminatory conduct which coiild'have ad-verselyaffectedemployee rights tosomeextent, the burden is upon the employer to es-tablish that he was motivated by 'legitimate ob-jectives since proof of motivation is most ac-cessible to him." In reevaluating the rights ofeconomic strikers in light ofFleetwoodandGreat Dane,the Board inThe Laidlaw Corpora-tion,171NLRB 1366,1369 (1968),stated that:TheunderlyingprincipleinbothFleetwoodandGreat Dane,supra,is that cer-tain employer conduct,standing alone, is soinherently destructive of employee'rightsthat evidence of specific antiunion motiva-tion is not needed. . . .235 NLRB at 1238. In the instant case the GeneralCounsel established a prima facie case of unlawfuldiscrimination by proving that the economic strik-ersmade an unconditional offer to return to workand that the Respondent failed to reinstate them,thereby presumptively discouraging the exercise oftheir rights under the Act. It was the Respondent'sburden to show that its failure to offer reinstate-ment was due to "legitimate and substantial busi-ness justifications." The Respondent's only defensein this case to its failure to offer immediate rein-statement to the economic strikers was that theUnion's offer was not unconditional.We have re-jected that position. The Respondent raised no de-fensewith respect to business justifications for itsconduct.8 Accordingly, we conclude that the Re-8 The record indicates that the Respondent began employing "new-hires" and rehiring laid-off employees on May 6, and that several em-ployees had been hired by the time of the strikers' application to returnto work The Respondent, however, did not offer a defense that any ofthe strikers hadbeen permanentlyreplaced, and thus that vacancies didnot exist at the time of the unconditional offer It was the Respondent'sburden to raise the affirmative defense of permanent replacement, theGeneral Counsel is under no obligation to raise it See,e g, MedallionKitchens vNLRB,806 F 2d 185, 189 (8th Cir 1986), enfg 275 NLRB 58(1985)Quite simply, although the opportunity was available, this issuewas not specifically addressed at the hearing, the Respondent is accounta-ble for this failure CfC-Line Express,292 NLRB 638, 639 (1989), wherethe Board, following its reversal of the judge's finding that an economicstrikewas converted to an unfair labor practice strike, remanded for fur-ther findings in light of the parties' stipulation that the strikers had beenreplacedFurther, we have carefully reviewed the record in this regard, includ-ing Keating's testimony briefly addressing the hinngsWe find nothingthere to compel a finding that these employees were hiredas permanentreplacementsTherefore,we find that vacancies were available for allstrikers at the time of their unconditional offer 376DECISIONSOF THE NATIONALLABOR RELATIONS BOARDspondent's failure and refusal to reinstate the strik-ers immediately pursuant to their unconditionaloffer to return to work was inherently destructiveof employee rights and in violation of Section8(a)(3) and(1).Laidlaw Corp.,supra at 1369. Seealso,e.g.,Home Insulation,supra at 313;Zapex,supra at 1240. Therefore, we will order the imme-diate reinstatement of all strikers and backpaydating from the time of their application to returnto work. See, e.g.,Murray Products,228 NLRB 268(1977), enfd. 584 F.2d 934 (9th Cir. 1978).In addition, we find that the Respondent's un-lawful failure to reinstate the economic strikers fol-lowing their unconditional offer converted the eco-nomic strike into an unfair labor practice strike.SeeHome Insulation,supra at 313.9 This is so be-cause the Respondent's unfair labor practice effec-tively blocked the termination of the strike at atime when the Union and the striking employeeshad offered unconditionally to end it. Thus, by itsnature, this unfair labor practice prolonged thestrike.Accordingly, on,March 16, 1987, when theUnion, for a second time, offered unconditionallyto return the remaining strikers to work, they hadthe status of unfair labor practice strikers. As such,theywere entitled "to immediate reinstatementunless they were permanently replaced prior toconversion."Charles D. Bonanno Linen Service,268NLRB 552, 554 (1984), enfd. 782 F.2d 7 (1st Cir.1986).As we have found, there is no evidence thatany of the strikers were permanently replaced priorto the conversion of the strike or, for that matter,at any time thereafter. The Respondent's reply tothe Union's March 16 offer, while acknowledgingitsunconditional nature, extended to the strikers"all of the legal rights to which they are entitled aseconomic strikers." The Respondent did not offerimmediate reinstatement to the unfair labor practicestrikers, and by failing and refusing to do so, it vio-lated Section 8(a)(3) and (1).Charles D. Bonanno,supra at 554;Top Mfg. Co.,230 NLRB 937 (1977),enfd. 594 F.2d 223 (9th Cir. 1979). However, a sep-arate remedial order for this subsequent 8(a)(3) vio-lation is unnecessary in view of our finding abovethat all the strikers, including those who remainedon strike as of March 16, 1987, were unlawfullydenied reinstatement after the May 9, 1986 uncon-ditional offer to return to work. Our reinstatement-and-backpay order for the first 8(a)(3) violation en-'We have affirmed the judge's finding that the Respondent's unlawfulrefusal tobargain initsMay 11 letter converted the strike into an unfairlabor practice strike In light of our additional conversion finding here, itisunnecessary for us to consider the Respondent's contentions in its ex-ceptions that its refusal-to-bargain violation was "cured" by its subse-quent conduct and that the strike was converted back to an economicstrikecompasses any remedy we might order for the sub-sequent 8(a)(3) violation.AMENDED REMEDYWe have found,inter alia,that the Respondentunlawfully refused to reinstate economic strikersfollowing the Union'sMay 9,1986 unconditionaloffer on their behalf to return to work.Therefore,in addition to the judge'srecommended remedywith respect to other unfair labor practices com-mitted by the Respondent,we shall order the Re-spondent to offer those employees immediate andfull reinstatement to the positions that they held atthe time they went on strike or, if those positionsno longer exist,to substantially equivalent posi-tions,without prejudice to their seniority and otherrights and privileges.In order to make room forthem, the Respondent shall dismiss,ifnecessary,any persons hired to replace them subsequent tothe inception of the strike on May 5,1986.Weshall further order the Respondent to make wholethese employees for any loss of earnings and otherbenefits they may have incurred by reason of theRespondent's discrimination against them,includingbackpay from the time of their application toreturn to work.i 0 Backpay,with interest,shall becomputed in the manner set forth inF.W. Wool-worth Co.,90 NLRB 289 (1950),andNew Horizonsfor theRetarded."ORDERThe National Labor Relations Board orders thattheRespondent, SKS Die Casting & Machining,Inc., SKS Die Casting & Machining, Inc., Debtor-In-Possession,Berkeley,California, itsofficers,agents, successors, and assigns, shall1.Cease and desist from(a)Discouraging membership in Bay Area Dis-trictLodge No. 115, International Association ofMachinists and Aerospace Workers, AFL-CIO, orany other labor organization, by unlawfully failing10 The list in our Order of striking employees who are entitled to rein-statement and backpay has been compiled from the consolidated recordin this proceeding, including the Respondent's "Company proposal" doc-ument posted on the doors of its facilities on May 5, 1986, and the com-plaint allegationsinCase 32-CA-8950 and the Respondent's admissionsin its answer theretoWe note that several of the striking employeescrossed the picket line individually and returned to work during thecourse of the strike subsequent to the Union's May 1986 unconditionaloffer to return to work Their remedial status, and potential issues con-cerning theindividualremedial statusof other striking employees forwhom we are ordering reinstatement and backpay, are matters that weleave to thecompliancestage of this proceeding11 283 NLRB 1173 (1987)Intereston and after January 1, 1987, shallbe computed at the "short-term Federal rate" for the underpayment oftaxes as setout in the1986 amendmentto 26 U S C § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 US C § 6621), shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) SKS DIE CASTINGand refusing to reinstate or otherwise`discriminat-ing against its employees because they have en-gaged in protected strike or other concerted activi-ty for their mutual aid or protection.(b)Assigning supervisors and other nonunit per-sonnel to perform bargaining unit work at suchtime,if ever,as a new collective-bargaining agree-ment is agreed to.(c)Bypassing. theUnion and dealing directlywith employees who are represented by the Unionfor purposes of collective bargaining.(d) Refusing to bargain collectively in good faithwith Bay Area District Lodge No. 115, Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO asthe exclusive representativeof the employees in the following unit:. . . employees engaged in the making, manu-facturing,repairing,dismantling,building,maintaining,constructing, erecting,assemblingof all tools-and dies,machinery,engines,motors, pumps, and all other metal and plasticdevices, either driven by hand, foot,steam,electricity,gas, gasoline, naphtha,benzol, oil,water or other power that comes under the ju-risdiction of the International Association ofMachinists and Aerospace Workers as definedin its Constitution as of this date,and the oper-ation of all tools,machines and mechanical de-vices; and all welding used in connection withsuch work,and such other classifications asmay be required to properly perform and com-plete the work or jobs of employees perform-ing work within the jurisdiction of the Union.The above jurisdictional claims are to specifi-cally include the experimental and develop-ment work on all tools,dies, jigs, fixtures, in-struments and models and all heat treatingused in connection with such work.Specifically excluded are:(1)All employees who are presently represent-ed by collective bargaining agreements withother unions.(2) Supervisors,Foremen,Engineering Person-nel, and Technical Personnel who do not usethe tools of the trade except in a supervisorycapacity.It is not intended that the foregoingapply to Leadmen and/or Working Foremen.(3)Clerical and office employees,professionalpersonnel,watchmen or guards,and officejanitors, and all other employees,unless theyare covered by an addendum to this Agree-ment.(e)Telling employees there is no more Unionand telling strikers they are wasting their time asthe Respondent would never agree to a contract.377(f) In any like or related manner interfering with,restraining,or coercing its employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer the following employees who engagedin a strike beginning on May 5, ' 1986, immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed,dismissing,if necessary,any persons hired toreplace them subsequent to the inception of thestrike, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them,in the mannerset forthin the amended remedy section of this Decisionand Order.AugustoBaluyutEarl DeCacciaDave FinleyBufus FordGillis FournierBenny GatanWilbertJenningsDavid Jones Jr.Jesus LavenantDave LawlerRaymond Marquez Sr.Dieter RabeJim RussellHelmut SampleJoga SinghEuvaldo SisnerosGerry StanleyRon SteelJames StephensFred Whittaker(b) On request,bargain with the Union as the ex-clusive representative of the employees in the ap-propriate unit concerning terms and conditions ofemployment and, if an understanding is reached,embody that understanding in a signed agreement.(c)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its two facilities in Berkeley, Califor-nia, copies of the attached notice marked"Appen-dix." i 2 Copies of the notice, on forms provided bythe Regional Director for Region 32, after beingsigned by the Respondent's authorized representa-tive, shall be postedby theRespondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage membership in BayArea District Lodge No.115, International Asso-ciationofMachinists andAerospaceWorkers,AFL-CIO,or any other labor organization, by un-lawfully failing to reinstate or otherwise discrimi-nating against our employees because they have en-gaged in a protected strike or other concerted ac-tivity for their mutual aid or protection.WE WILL NOT assign supervisors or other non-unit personnel to perform bargaining unit work atsuch time, if ever,as a new collective-bargainingagreement is agreed to.WE WILL NOT bypass the Union and deal direct-ly" with employees who are represented by theUnion for purposes of collective bargaining.WE WILL NOT refuse to bargain collectively ingood faith with Bay Area District Lodge No. 115,InternationalAssociation of Machinists and Aero-spaceWorkers,AFL-CIO asthe exclusive repre-sentative of the employees in the following unit:. . . employees engaged in the making, manu-facturing,repairing,dismantling,building,maintaining,constructing,erecting,assemblingof all tools and dies, machinery,engines,motors,pumps, and all other metal and plasticdevices,either driven by hand,foot, steam,electricity,gas, gasoline,naphtha,benzol, oil,water or other power that comes under the ju-risdiction of the International Association ofMachinists and Aerospace Workers as definedin its Constitution as of this date,and the oper-ation of all tools,machines and mechanical de-vices;and all welding used in connection withsuch work,and such other classifications asmay be required to properly perform and com-plete the work or jobs of employees perform-ing work within the jurisdiction of the Union.The above jurisdictional claims are to specifi-cally include the experimental and develop-ment work on all tools, dies, jigs, fixtures, in-struments and models and all heat treatingused in connection with such work.Specifically excluded are:(a)All employees who are presently represent-ed by collective bargaining agreements withother unions.(b) Supervisors, Foremen, Engineering Person-nel, and Technical Personnel who do not usethe tools of the trade except in a supervisorycapacity. It is not intended that the foregoingapply to Leadmen and/or Working Foremen.(c)Clerical and office employees, professionalpersonnel,watchmen or guards, and officejanitors, and all other employees, unless theyare covered by an addendum to this Agree-ment.WE WILL NOT tell employees there is no moreUnion or tell strikers they are wasting their time aswe would never agree to a contract.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer the following employees who en-gaged in an economic strike beginning May 5,1986, immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed,dismissing,if necessary,any per-sons hired to replace them subsequent to the incep-tion of the strike, and WE WILL make them wholefor any loss ofearningsand other benefits sufferedas a result of the discrimination against them, lessany net interim earnings,plus interest:Augusto BaluyutEarl DeCacciaDave FinleyBufus FordGillis FournierBenny GatanWilbertJenningsDavid Jones Jr.Jesus LavenantDave LawlerRaymond Marquez Sr.Dieter RabeJim RussellHelmut SampleJoga SinghEuvaldo SisnerosGerry StanleyRon SteelJames StephensFred WhittakerWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit.SKS DIE CASTING&MACHINING,INC., SKS DIE CASTING & MACHIN-ING, INC., DEBTOR-IN-POSSESSION SKS DIE CASTINGRaoul Thorbourne, Esq.,for the General Counsel.Michael W. O'Neil, Esq.,of Lafayette, California, for theRespondent.Jonathan H. Siegel, Esq.,of Oakland, California, for theCharging Party.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried beforeme atOakland, California, on21, 22, and 23 October 1986,' pursuant to a complaintissued by the Regional Director for the National LaborRelationsBoard for Region 32 on 27 June, and which isbased upon a charge filed by Bay Area District LodgeNo. 115, International Association of Machinists andAerospace Workers, AFL-CIO (the Union) on 13 May.The complaintallegesthat SKS Die Casting & Machin-ing, Inc.,SKS Die Casting & Machining, Inc., Debtor-in-Possession (the Respondent) has engaged in certain viola-tions of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act (the Act).ISSUES(1)Whether Respondent, between on or about 17March and 19 March,assignedcertain nonunit personnelto perform bargaining unit work, when a majority of theunitemployees were on layoff status(2)Whether Respondent, on or about 18 March, actingthrough supervisor Fox, bypassed the Union and dealtdirectlywith unit employees with respect to certainterms and conditions of employment.(3)Whether the 2 May order of the bankruptcy court,pursuant to Section 1113 of the U S. Bankruptcy Code,authorizing Respondent to reject the collective-bargain-ing agreement affects the issues contained in this case.(4)Whether on or about 5 May, certain unit employ-ees of Respondent engaged in a lawful strike, and if so,whether the strike was caused or prolonged by Respond-ent'sunfair labor practices, and whether the strikerswere or became unfair labor practice strikers.(5)Whether Respondent, on or about 5 May, actingthrough Attorney Davidson, notified the Union that Re-spondentwould not bargain while the strike was inprogress.(6)Whether the Union, on or about about 9 May,made an unconditional offer to return to work on behalfof the strikers, and if so, whether Respondent has failedand refused to reinstate the strikers to their former posi-tions of employment.(7)Whether Respondent, on or about 11 May, byletter refused to meet and bargain with the Union.(8)Whether Respondent, on or about 13 May, encour-aged employees to resign from the Union by distributinga leaflet to unit employees which purported to explainhow an employee could resign from the Union.(9)Whether Respondent, on or about 18 May, throughSupervisor Fox, tolda unitemployee there was no moreunion.IAll dates herein refer to 1986 unless otherwise indicated379(10)Whether Respondent, on or about 29 May, actingthrough Company President Keating, told a unit employ-ee that employees were wasting their time and shouldnot expect a contract from Respondent.(11)Whether the above-described acts, if committedby Respondent or its agents, constituted unfair laborpractices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of General Counsel and Respondent.On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent admits that it is a California corporationengaged in the manufacture of aluminum and zinc diecast finish machined components and has a plant locatedin Berkeley, California It further admits that during thepast year, in the course and conduct of its business it hassold and shipped goods or provided services valued inexcess of $50,000 to customers located outside the Stateof California. Since 11 March, SKS Die Casting & Ma-chining, Inc.,Debtor-in-Possession (SKS-DIP) has beenduly designated by the United States Bankruptcy CourtatOakland, California as the debtor-in-possession withfullauthority to continue operations and exercise allpowers necessary to the administration of the business ofSKS. Accordingly, it admits, and I find, that it is an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Bay Area DistrictLodge No 115, International Association of Machinistsand Aerospace Workers, AFL-CIO is a labororganiza-tion within the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The Facts1.BackgroundIn 1975, Jerome Keating purchased Respondent andbecame president of the Company At the time of pur-chase, the Union had represented plant employees for ap-proximately 20 years. Over those past years, the Compa-ny and the Union had agreed to a number of collective-bargaining agreements including one in effect at the timeof purchase by Keating. After Keating purchased thecompany, the relationship between laborand manage-ment continued as before,untilapproximately 3 yearsago.Then Respondent began to experience financialproblems and this in turn affected the relationship be-tween management and labor. 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFirst, a series of layoffs began. By March, approxi-mately 100 unit employees had been laid off. No issue ispresented relative to these personnel actions which ap-parently occurred in accord with relevant provisions ofthe labor agreement, by seniority in affected classifica-tions.Also, by March, management, including Keating,Richard Fox, then manufacturing manager, Mel Moore,vice president, and other supervisors and foremen hadexperienced two pay cuts in an attempt to correct Re-spondent's financial problems.Yet more cost cuttingseemed to be required.The labor agreement then in effect was effective from20 June 1983 through 19 June (G.C. Exh. la). In an at-tempt to reduce labor costs specified in the contract,Keating wrote a letter on 12 February, to Ed Logue Jr.,a union official. The letter recited in specific detail thefinancial problems of the Company, and the results of anindependent business consultant's study relative to thepossible causes of the misfortune; the letter concluded byrequesting the Union begin negotiations to change "thewage and benefit structure in the existing and follow oncontract" (G.C. Exh. lb).The above letter was hand delivered to Logue's office.Union officials read and considered Keating's representa-tions, and on 19 February, Logue together with BusinessRepresentative Daniel Borrero called a meeting with em-ployeemembers to discuss Keating's request. Amongothermatters discussed was the fact that in 1984, theUnion had agreed to make wage concessions of $2 anhour and to forgo certain future raises and cost-of-livingallowances. These sacrifices, like management's two paycuts, had not been sufficient to return Respondent to ahealthy state. In this context, the parties exchanged addi-tional correspondence.Following the 19 February meeting between union of-ficialsand employee-members, no union position hadbeen formulated and certainly none had been conveyedtoRespondent, before Keating wrote another letter toLogue on 20 February. The letter reads as follows:February 20, 1986Mr. Ed Logue, Jr.Directing Business RepresentativeInternational Association of Machinistsand Aerospace WorkersBay Area District Lodge 1158130 Baldwin StreetOakland, California 94621Dear Ed:This correspondence is forwarded to transmit theCompany's proposed changes to our existing con-tract and the follow on Company-Union Agree-ment. I appreciate your quick response to my letterof February 12th and the willingness of our UnionEmployees to consider beginning negotiations early.The enclosed contract revisions are directedtoward the "economic issues" which are required tocontinue [sic] survival of the Company and the em-ployment of our Union employees.It is extremely urgent that we meet to begin dis-cussing the Company's proposal at the earliest pos-sible time due to our critical financial position. Iwillmake myself available to meet with you at anytime.Sincerely,/s/ JerryJ.W. KeatingJWK:mmcc:Gil Fournier, Chief Steward, SKSDan Borrero,BusinessRepresentativeMel Moore, SKS[R. Exh. 1]On 21 February, Logueresponded to Keating's letterof 20 Februaryas follows:February 21, 1986Mr. J.W.Keating,PresidentS.K.S. Die Casting&Machining, Inc.2200 4th StreetBerkeley,CA 94710Re: Your letters of February 12 and February20, 1986.Dear Mr. Keating:On February 12, 1986 you hand delivered a letterto my office wherein you made a formal request tobegin early negotiations on our labor Agreementwhich expires on June 19, 1986.In this letter you outlined your impression of theCompany's business and financial condition as justi-fication for entering into early negotiations and re-quested that I contact you as soon as possible tomake such arrangements.On February 19, 1986, myself and Business Rep-resentativeDaniel Borrero called a meeting withour members, who are employed with your Compa-ny, to discuss your request.On February 20, 1986, I was hand delivered apacket containing eleven pages of Company Con-tract Proposals with a cover letter which indicatedthat I had responded to your letter of February 12,1986 and expressed willingness to commence earlynegotiations.Please be advised that your communication ofFebruary 20, 1986 was inaccurate, in as much asthis is my first response to you and premature, tosay the least, because at this time we are not con-vinced that early contract negotiations contain thesolution to our problems.We do, however, stand ready and willing to meetwith you and discuss any and all difficulties thatS.K.S.Diecasting is experiencingin aneffort toverify and and resolve any genuine problem areas.Please contactBusinessRepresentativeDanielBorrero to make arrangements for these discussions.Sincerely,/s/ Ed Logue, Jr.Ed Logue, Jr.DirectingBusinessRepresentativeEL:ag SKS DIE CASTING381cc: J. Baptista,Adm. Asst.Daniel Borrero, B.R.Gil FournierD. Rabe[R Exh. 2]On or about 27 February, both sides convened tobegin negotiations. Apparently at this time or soon there-after, both sides stated their basic positions: Keating be-lieved it was necessary to undertake a two-tier system ofwages by which newly hired production workers wouldbe paid $4 to $5 per hour, reflecting a wage 50-percentcut of below present wages. Those employees then em-ployed and not including employees on layoff statuswould continue to receive current wages. The Unioncountered by offering to accept a 10-percent wage cutfor everyone,including management.Both sides opposed the other's proposal. The Unionopposed the two-tier system because it believed that ap-proach placed an unwarranted burden on employees.Since it is unlikely that the lower paid employees wouldbe interested in the Union, the Union also opposed theproposal on the grounds of its personal interests. Keatingopposed the Union's proposal on the grounds that man-agement was unwilling to accept a third pay cut. Fur-ther,by insisting on a two-tier system,Keating musthave recognized the likely damage to the Union's organi-zational interests and may have welcomed itOn 28 February, the Union requested from Respond-ent certain corporate financial data. On 3 March, Re-spondent submitted the requested material. On 6 March,Moore wrote to the Union requesting, in an urgentappeal,an immediate meeting to begin negotiations [R.Exh. 3]. On 14 March, Borrero responded to Keating'srequest for early contract negotiations. The letter readsas follows:March 14, 1986Mr, J.W.Keating,PresidentS.K.S. Die Casting Company, Inc.2200 Fourth StreetBerkeley,CA 94710Dear Jerry:In response to your letter of February 12, 1986,wherein you requested to begin early contract ne-gotiations,please be advised of the Unions positionon this matter.We have carefully reviewed the Company's fi-nancial position.Included in our investigation weremeetings with Union Bank Officials who carry theoutstanding notes on the Company and consultan-tion with a third party Certified Public Accountant,Byrum and Fleming Company.All information that we have obtained stronglyindicates that even if our members employed byyour company were receptive to a 50%wage cut, itwould not be sufficient to salvage S.K.S. Die Cast-ing Company.Furthermore,in discussion with you, you plainlystated that you were not willing to make any fur-ther financial sacrifies.Therefore, please be advised that the majority ofour members by secret ballot vote, after havingbeen advised of all the foregoing, have elected notto enter into early negotiations with your Company.Sincerely,/s/ Daniel P.L. BorreroDaniel P.L. BorreroBusiness RepresentativeDB:ag:opeu-29-aflciocc: Ed Logue, Jr. D.B.R.Gil Fournier, SS LL1518Dieter Rabe, SS LL284Max PallenBob FlemingWilliam Dalton, Union BankMel Moore, S.K.S.[G.C. Exh. 2]2.Chapter II reorganization and rejection of thelabor agreement under the U.S. Bankruptcy Code,and other associated eventsApparently unknown to Borrero when he wrote the14March letter recited above was the fact that on 11March, Respondent had filed with the U.S. BankruptcyCourt, a petition for reorganization pursuant to chapter11 of the U.S. Bankruptcy Code. In any event, Keatingwrote his own letter to Borrero on 14 March, although itwas not clear whether Keating had received GeneralCounsel's Exhibit 2 when he dispatched his letter. Keat-ing's letter reads as follows:March 14, 1986Mr Dan BorreroBusiness RepresentativeBay Area District Lodge 115IAM/AW8130 Baldwin StreetOakland, California 94621Dear Dan:Based on our financial condition and the Union'srefusal to enter into negotiations the company hastaken the following actions:1.Petitionedthe U.S.Bankruptcy Court for pro-tection under Chapter 11.2.Terminated all of our hourly employees as of4:00 p.m. Friday, March 14th.Please inform all of your members that their lastweek's pay, March 10th thru March 14th, and any,accurred [sic] vacation pay will be available at thecompany office on March 18th from 2:00 to 4:00p.m.Sincerely,/s/ JerryJ.W. KeatingJWK:mmcc: Ed Logue,Directing Business Agent, IAM &AWAll Union Employees 382DECISIONSOF THE NATIONALLABOR RELATIONS BOARDBillDalton,Union Bank[G.C. Exh. 3]Despite the clear wording of the letter above, and de-spite the fact that Keating verbally told employees at ameeting about 3:30 on 14 March, they wereall terminat-ed, and then distributed copies of General Counsel's Ex-hibit 3 to them, Respondent took the position at hearingthatRespondent did not terminate employees on 14March. Witness this testimony of Keating:Q. All right, in that letter, you tell Mr. Borrerothat you terminated all your hourly employees. DidSKS terminate its employees on or about March14th, 1986?A. No, sir. .. .Q. All right, Mr. Keating, why, in your letter ofMarch 14, 1986, did you inform Mr. Borrero thatyou had-and-and, for that matter, the-your em-ployees, because I note that the ccis to all unionemployees as shown. Why did you make the state-ment to Mr. Borrero and to your employees that-that they were terminated.A.The word terminationwas a mistake. Itshould have been layoff. The reason we wrote thisletterwas because the Company did not have themoney to pay the employees for their work.[R. Br. 486, 487-88]Of any issue presented in this case, I find this the easi-est to resolve: when Keating told employees on 14March they were terminated and gave them copies of aletter to that effect, they were terminated!2 Whether thisinitialcredibility determination affects any substantiveissuein this case will be covered below.To provide further evidence about the 14 March ter-minations,General Counsel called as a witness RaymondMarquez, a machine adjustor for Respondent for 9 years.On 14 March, he was on vacation, but heard about theterminations from another employee.Marquez calledKeatingto confirm the report and Keating told him itwas true. Keating also said he was starting a team and he`wantedMarquez to be part of theteam.Keating toldMarquez to come in Tuesday, 18 March, to pick up hispay check and to see him then. About 1 p m. on 18March, Marquez saw Keating who directed Marquez tosee Fox at another building. At first Fox was talking toAugie Baluyut, another employee. Later Fox talked toMarquez about the new terms and conditions of employ-ment if Marquez were rehired. I will cover the conversa-tion in detailin the "Analysis and Conclusions" sectionof this decision. For now it suffices to say that on 20March,Marquez returned to work with certain otheremployees.General Counsel called a second employee to testify.JesusLevenant had worked at Respondent for 7-1/2years as a journeyman machinist. After he was terminat-ed with the other employees on 14 March, Levenant re-turned to Respondent'spremiseson 19 March to seewhat was happening. At that time, Levenant observed2 SeeDublin Town Ltd,282 NLRB 307 (1986)two foremen performing bargaining unit work. One ofthem referred Levenant to Fox, to discuss reemploy-ment. That afternoon, Levenant talked to Fox relative tonew terms and conditions of employment. Again I willreport the conversation in detail below. For now it suf-fices to say that Levenant was rehired and worked on 19and 20 March (BesidesMarquez and Levenant, threeother unit employees were rehired about the same time).Then on 24 March, 19 employees including Marquez andLevenant were formally rehired by Respondent underthe terms and conditions of the old contract (G.C. Exh.4).This represented the entire employee complement ter-minated on 14 March. A 20th unit employee was carriedon long-term disability.Returning to 19 March, other persons visited the planton that day besides Marquez and Levenant Borrero andanother business agent went there and met with Re-spondent's vice president,Moore, who did not testify.Moore first stated thatsincethere was no union contractthere anymore, Moore saw no reason for Borrero to bethere.Moore's comment was based on a motion filed byRespondent'sbankruptcyattorney,KentDavidson,before the bankruptcy judge, requesting the court topermitRespondent to reject the collective-bargainingagreement.In fact, on or about 20 March, the bankrupt-cy judge had denied Respondent's ex parte motion forrejection of the labor agreement. Instead the judge di-rected Respondent and the Union to continuenegotia-tions in good faith, and to return to bankruptcy courtlater for possible relief, if negotiations were unsuccessful.In any event, Borrero insisted to Fox that as of thatmoment, the Union still represented employees at Re-spondent and Borrero further insisted on filing one ormore grievances protesting Respondent's attempts todeal directly with unit employees and to negotiate sepa-rately with them, instead of through the Union. Finally,Moore went to call Keating for further instructions andupon his return, Moore accepted the grievances fromBorrero.As noted above, all 19 unit employees were rehired on24 March (G.C. Exh. 4). According to Keating, this wasdone because he had money in the bank due to the rehir-ing of the initial five employees to complete the produc-tion process on certain goods. According to the Union,the rehiring was done as a result of Borrero's grievances.Icredit the Union's theory at this point because it isclear to me that Respondent's officers believed that therejection of theunioncontract was automatic upon thefiling of Respondent's motion with the bankruptcy judge.Once Respondent learned that the motion had beendenied pending further negotiations, it had no choice butto rehire the 19 employees pursuant to the grievances.Between 20 March and 30 April, Respondent and theUnion met several times for the purpose of seekingagreement on revising the terms and conditions of thelabor agreement. The bankruptcy judge found that Re-spondent had negotiated in good faith. On 28 April,Keating submitted to the union negotiating committee afinal proposal (G.C. Exhs. 5, 9). Keating asked that theUnion submit the proposal to the membership for a vote,stating that if it was turned down, Keating would contin- SKS DIE CASTINGue in bankruptcy and rely on the expected decision ofthe bankruptcy judge authorizing rejection of the con-tract.On 29 April, the members voted to reject Respond-ent's final offer. The members also delegated to a com-mittee of union officials authority to call a strike depend-ing on what subsequent action Respondent took.On 30 April, the parties appeared before the bankrupt-cy judge for a second hearing. Based on the evidencepresented and arguments of counsel, the bankruptcyjudge issued an order on 2 May. In pertinent part, theOrder reads, "Upon due consideration and good causeappearing, . . . Debtor's motion to reject the collectivebargaining agreement is granted" (G.C. Exh. 6). On 20May, the bankruptcy judge issued a seven page Memo-randum explaining the basis for his decision (R. Exh. 8).On Friday, 2 May, about 3.30 p.m., Keating conveneda meeting of his 19 unit employees to tell them of thebankruptcy judge's decision.Among other statements al-leged to have been made by Keating was an announce-ment that the labor agreement had been rejected and thatanyone desiring to return to work on Monday would berequired to discuss with Fox the new terms and condi-tions of employment. After the Union confirmedits legalauthority to do so, it called a strike for Monday, 5 May,and notified members over the weekend to prepare them-selvesfor picket duty.ClassificationSpecialist &MachineAdjusterProductionWorker#2(G C. Exh. 8)3.The strike, the alleged unconditional offer toreturn to work, and other related eventsThis document should be compared to another documentOn 5 May, Keating contacted Davidson, his bankrupt-entitled"ProposedContractChangesAppendix `A'cy attorney, to inform him that the Union was on strike.Wages" which was submitted by Keating to the Union asDavidson promised to call Jonathan Siegel, the Union'spart of Respondent's final proposal of 28 April Theattorney then and of record during the hearing. Forsecond document reads as follows:about 10 minutes, Davidson spoke to Siegel by telephonein thelatemorningof 5 May. An unfair labor practice isalleged to have occurred during the conversation so itwill be considered below. In part, Siegel said the Unionhad a right to strike and intended to continue the strike,which it did.Also on 5 May, Borrero sent Keating a letter offeringto resume negotiations on a satisfactory agreement, andreiterating toKeating the Union's view that notwith-standingRespondent's chapter 11 status and the order ofthe bankruptcy judge, ". . . this Union is still the author-ized bargaining representative for all hourly employeesat SKS Die Casting" (G.C. Exh. 7).During the morning of 5 May, Keating posted to thedoors of Respondent's two buildings being picketed adocument entitled "Proposed Wages for SKS Employ-ees" dated 2 May 1986. The document reads as follows.Cur-Com-rentUnionClassificationNameHour-p o Pro-lylposalosapateTool andDieMakerDieter Rabe$17 75 $17 75 $13 10JourneymanClassificationNameCur-rentHour-Com-poUnionPro-lyrposalRateposalTool andDieMakerDieter Rabe$1775$17.75$13.10JourneymanMachinistDave Finley12 7712.0011 32Helmut Sample12 77120011 32Jesus Lavenant14 7714 7711 32Earl DeCaccia12.7712.0011 32Dave Lawler12 7712 5011 32Die CasterBeufus Ford10 8010009 59Wilbert Jennings10 8010009.59Dave Jones10.8010009.59GerryStanley10.8010009 59Jimmy Stevens10 8010009.59Ron Steel10 8010.009 59Specialist &MachineAdjusterJim Russell11 349 509.54Augie Baluyut12.0012009 54Gil Fournier10 939.509 54Ed Sisneros11.1411 009.54Benny Gatan10 749.509.54Joga Singh10.749 509 54383ameCur-rentHour-lyRateCom-panyPro-posalUnionPro-posalDave Finley12 77120011.32Helmut Sample12 77120011.32Jesus Lavenant14.7714 7711.32Earl DeCaccia12 77120011 32Dave Lawler12 7712 5011 32Beufus Ford10 8010009 59Wilbert Jennings10.8010009 59Dave Jones10 8010009 59Gerry Stanley10 8010.009 59Jimmy Stevens10 8010.009 59Ron Steel10 8010009 59Jim Russell11 349 509 54Augie Baluyut120012.009 54Gil Fournier10 939 509 54Ed Sisneros11 1411009.54Benny Gatan10 749 509 54Joga Singh10 749 509 54Roy Marquez11.4911 009 54Fred Whittaker11.909008.00 384DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDCur-rentClassificationNameHour-lyRateCom-panyPro-posalUnionPro-posalRoy Marquez11.4911009 54ProductionWorker#2Fred Whittaker11.909008.00(G.C. Exh 8)When pickets observed General Counsel's Exhibit 8appended to the front doors of Respondent's plants, theywere confused by and incredulous of Respondent's ap-parent willingness to pay higher wages than the Unionhad allegedly been demanding at the bargaining table.3Shortly after General Counsel'sExhibit 8 was posted,Borrero arrived on the picket line and examined the doc-ument.Many of the pickets expressed a favorable reac-tion to the wage rates expressed in the document and re-quested Borrero to confirm that Keating would in factpay the wage rate as indicated.Borrero agreed to thepickets' request but denied that Keating had ever offeredat the bargaining table to pay the wage rates indicated.A few minutes after Borrero had arrived on the picketline,Keating appeared and alleged to Borrero and thepickets that he had been willing to pay the wage rates onGeneral Counsel'sExhibit 8 at least since 28 April, andwas still willing to pay these rates. The pickets reiteratedtheirwillingness to return to work for those wage ratesand questioned Borrero's alleged failure to inform themof Keating's final offer.Borrero then left the picket lineand returned to the union office to recover and distributetomembers General Counsel'sExhibit 9, an accuratestatement of Respondent's final proposal.On 9 May,Borrero wrote a letter to Keating whichthe General Counsel and the Union contend is an uncon-ditional offer to return to work (G C. Exh. 10). On 11May, Keating replied to that letter and the 5 May letterrefusing to continue meeting with the Union at this time(G.C. Exh 11).Since these letters constitute importantevidence relevant to a major issue in the case,Iwill re-produce both and review other relevant evidence in the"Analysis and Conclusions"section of this decision. Fornow, it suffices to say that Keating did not reinstate thestrikers pursuant to the alleged unconditional offer toreturn to work. Rather,Keating began to process anumber of applicants who responded to a newspaper adplaced on 6May. The ad (G.C. Exh. 17), which appar-ently ran for three days, sought applicants for all unitclassifications:Tool & Die Maker-JourneymanExperienced inDie Casting Molds-$17.00/Hr.3 Initially, the General Counsel alleged in the complaint that Respond-ent had committed an unfair labor practice by publishing G C Exh 8After further investigation and after considering arguments of Respond-ent's counsel,Michael O'Neil,theGeneral Counsel deleted that portionof the complaint(R Br 69-70)MaintenanceMachinist-CombinationElectrical-Mechanical-Hydraulic-$12.00/Hr.Maintenance Helper-Trainee-$8.00/Hr.Die Caster Experienced-Aluminum-$10.00/HrProduction Specialist Set up automatic chuckersand N/C mills. Mechanical Inspector-$9.50/Hr.Production Workers:Level 2-Experienced-Semi-skilled-$5.00/Hr.Level 1-Trainee-Unskilled-$4.00/Hr. 4As noted above, the Union filed charges with theBoard on 13 May. Also on 13 May, the Union notifiedKeating by telegram that the Union considered the 5May strike to be an unfair labor practice strike in protestof, among other matters, Respondent's refusal to bargainwith the Union for a new collective-bargaining agree-ment(G C. Exh. 16). On 20 May,Keating wrote a lettertoBorrero offering to resume negotiations with theUnion on 4 June(R. Exh.4).The date was acceptable,but when Keating went to the Union hall for the firstpoststrike negotiating session,Borrerowas not there.Keating waited about 20 minutes and then left. On 9June,Borrero wrote a letter apologizing to Keating forbeing late and explaining that he had been delayed dueto other negotiating commitments.Alternative futuredates for negotiations were requested(R. Exh. 5).Meanwhile,in addition to the"New Hires"attractedby the newspaper ad referred to above, some of thestrikers decided to cross the picket line and return towork. Two of the five strikers who returned to workwere called as witnesses by Respondent. The first to tes-tifywas FrederickWhittaker,Respondent'semployeesince September 1963.Whittaker could not recall whether anyone from theUnion told him about a union offer to return to work.However, he did recall that'Keating had offered toreturn strikers to work at the rates posted on GeneralCounsel'sExhibit 8.Whittaker claimed that union offi-cials generally kept him ignorant of developments oncethe strike began. Although he attended union meetings,he never asked questions about strike-related matters.Rather he merely awaited critical information about re-turning to work.This, he testified,never came.As a result of certain developments, Whittaker furthertestified,he began to lose interest in the strike and toconsider returning to work. The first of these develop-ments was the change in union picket signs from "OnStrike" to "Unfair Labor Practice."Whittakerclaimedthe latter indicated a work stoppage other than a bonafide strike.He claimed an inability to understand exactlywhat was involved with the new signs. His testimony onthis point was rendered incredulous by cross-examinationshowing that Whittaker distributed union handbills to thepublic explaining exactly why the Union believed Re-spondent had committed unfair labor practices (C.P.4During the hearing, theUnion offeredevidence that in placing thead, Keating may have violatedSec 973 ofthe CaliforniaLabor Code be-cause he did not indicate in the ad that a labor dispute was in progress(C P Exh 2)Ifind this matter to be insignificant and irrelevant to anyissue in this case It will not be further considered SKS DIECASTINGExh. 1). Before he distributed the handbills,Whittakerread them.Next,Whittaker began to note Keating's almost dailygreeting to pickets, which included statements and ques-tions, such as "why are you out here," "the jobs areinside," "you have a job anytime you want to comeback," and "the new wage schedule is posted on thedoor "Finally,Whittaker, along with all other strikers re-ceived a letter from Keating dated 13 May (Whittakerdidn't recall receiving it, but I find that he did). Theletter purported to give "a status report on the compa-ny's operations, financial position, and information re-garding how you may return to work." Appended to thetwo page letter is a third document purporting to be a"Cash Flow Statement," and a fourth document purport-ing to be a model letter for a striker to use in notifyingthe Union of his resignation from the Union, presumablybefore returning to work (G.C. Exh. 13). These docu-mentswill be reproduced below as they relate to impor-tant issuesin this case.On or about 6 June, Whittaker signed a documentprior to returning to work. The document used for allreturning strikers reads as follows:SKS EMPLOYEES RETURNING TO WORK:Iunderstand that I am returning to work at SKS asaRegular Employee under the following condi-tions:(1)There is no union contract and there will beno union dues taken from my pay check.(2) Since there is no contract there isnoseniori-ty.(3)My work will be evaluated on my skill, abili-ty, and productivity.(4)Employment as a regular employee does notgive me a life time employment gurantee.I recog-nize I can be terminated at any time if SKS con-cludes there is just cause for termination.(5) I have received,read,and understand SKSCompany Work Rules.(6)My Medical Benefits Insurance package willstart the first day of the month following my returnto work.StartingShiftDateClassifica-tionRate(Witness)Signature[R. Exh. 6]For personal reasons,Whittaker did not actually returnto work until 16 June. On 15 June or 16 he also resignedfrom the Union,using the form supplied by Keating aspart of General Counsel's Exhibit 13 (R. Br. 327-328).The second striker who returned to work was DavidFenley,Respondent'semployee since November 1951.Fenley testified that he had been opposed to the strikefrom the beginning,but went out with the others on 5May. Fenley,Whittaker,and the others who returned,385Gerald Stanley, Ronnie Steele, and Wilbert Jennings, de-cided to seek information from Keating as to how theycould return to work and escape a union fine. It was inresponse to these and similar inquiries that Keating draft-ed General Counsel's Exhibit 13. Fenley testified thatKeating never suggested resigning from the Union,rather it was the employees' own decisionOn or about 10 June, Fenley and the other returningstrikers, except for Whittaker, went to the Union and re-signed.Then they reported for work at Respondent.Like Whittaker, Fenley was required to sign an identicalform before returning to work (R. Exh. 7). All strikers,saveWhittaker, returned to work on 10 or 11 June (R.Exh. 11).In addition to the five returning strikers, Respondentrehired 12 employees who had been on layoff. Theirdates of rehire ranged from 7 May through 14 October(R. Exh. 11). Another category of employee, already re-ferred to was "New Hires." Respondent hired 24 suchemployees between 6 May and 13 October (R. Exh. 11).All "New Hires" were required to sign a different formfrom that required for returning strikers.5 This formreads as follows:Iunderstand that any misrepresentation as [sic]omission of the facts called for on my applicationfor employment is cause for dismissal. I authorizeinvestigation of all statements contained in this ap-plicationIunderstand that as a new employee I will be aprobationary employee for 90 (ninety) workingdays.During the probationary period I will not beeligible for group insurance, hospitalization, surgicaland medical coverage, vacation and holiday payuntil successfully completing my probation.I understand that I am applying for a job at SKSas a regular employee for employees who havegone out on strike. Employment as a regular em-ployee does not give me a life time employmentguarantee. I recognize I can be terminated at anytime if SKS concludes there is just cause for termi-nation.I have received, read, and understand SKS Com-pany Work Rules.(Witness)SignatureCOMPANY USE ONLY.Starting DateShiftClassificationRate of PayForeman[R. Exh. 16]The final category of employees to be noted was "Ter-minated Employees." These employees numbered 22 andS It is not clear what form, if any, the returning laid-off employees hadto sign 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe 'date of their terminations ranged -'from 8Maythrough 2 October (R. Exh. 12)B Analysis and Conclusions1.Were nonunit personnel performing bargainingunit work when a majority of the unit employeeswere on layoff statusAfterRespondent terminated its employees on 14March,a numberof persons went to Respondent's prem-isesfor one reason or another the following week. Bor-rero, Fournier, the shop steward, Marquez, and Leven-ant, all testified that they observednonunitemployeesperforming unit work. Keating admitted that this oc-curred, because "thebargaining unitemployees couldnot do themanagementoperations but the supervisorystaff could do the bargaining unit work" (R. Br. 493).In itsbrief, Respondent does not contest thisallega-tion; rather Respondent contends that on 2 May, whenthe bankruptcy judge authorized Respondent to rejectthe contract, "the rejection is retroactive to the daybefore the reorganization petition itself was filed. . . .Respondent's alleged violationof assigningnonunit em-ployees to perform bargaining unit work lacks merit, for.therewas no contractually defined bargain unit work atthe time.Under the relation-back doctrine,inmid-March, there was no contractat all" (B.16-17)._As authority for Respondent's novel argument, it citesCollier on Bankruptcy,IT365.08 (15th ed. 1983). I turnedto this authority, and found that it has nothing to dowith labor agreements, but deals generally with executo-ry contracts under the bankruptcy code. For all casesfiled after 10 July 1984, section 1113 of the BankruptcyCode is the exclusive legal authority governing the rejec-tion of labor agreements. Nowhere in that statute is theconcept of retroactive application discussed. On the con-trary, section 1113(f) prohibits debtors in possession fromany unilateralterminationor alteration of the contractprior to compliance with section 1113. This overrules themajority opinion inNLRB v. Bildisco & Bildisco,465 U.S.513 (1984),and meansthe contract is enforceable andbinding on both parties until rejection or modification isapproved by the Court 6In light of the above, I reject Respondent's contentionaswithout merit and contrary to law. SeeOtten TruckLine,282 NLRB 494 (1986). In agreementwith the Gen-eralCounsel, I find that by assigning supervisors andother nonunit employees to perform unit work, Keatingviolated Section 8(a)(3) of the Act in that he was dis-criminating against bargainingunit employees who werethen represented by and members of the Union.7 At thetime thisunlawful discrimination occurred, the unit em-ployees had either been unlawfully terminated, becauseKeatingmistakingly believed that the contract had beenrejected by the bankruptcy judge, or were on long-termlayoff.Marlan Lewis Inc.,270 NLRB 432, 433 (1984).6 1 Norton Bankruptcy Law and Practice, § 23 22, compare procedurefor cases in which bankruptcy petition was filed on prior to enactment of§ 1113Edward Cooper Painting,273 NLRB 1870 fn 6 (1985)Sec 8(a)(3) prohibits discrimination in regard to "any terms or condi-tion of employment to encourage or discourage membership in any labororganization"Desert Inn Country Club,282 NLRB 667, 668 (1987)In further agreement with the General Counsel, I notethat other than the unsuccessful defense based on theorder of the bankruptcy judge, Respondent has offeredno other defense to justify its conduct.In sum,I find thatRespondent violated both Section 8(a)(1)8 and Section8(a)(3) for reasons stated above. Respondent also violat-ed Section 8(a)(5) because Respondent transferred unitwork to nonunitunionemployees withoutbargainingwith the Union, when such transfer constituteda manda-tory subject of bargaining.Dahl FishCo., 279 NLRB1084 (1986).2. In mid-March, did Respondent bypass the Unionand deal directly with unit employees with respectto certain terms and conditions of employmentOnceagain it isunnecessary to dwell at length on theissue.The facts are clear and not contested. Followingthe 14 March termination, both Marquez and Levenanthad separate conversations with Fox at the plant Foxshowed bothunitemployees a document entitled "OldEmployees." The document reflects changes in the termsand conditions of employment with respect to medicalinsurance,vacation, holiday and payment for overtimework (G.C. Exh 12) None of these changes were to theemployees' benefit.In reviewing the testimony of Fox, I credit his testi-mony only in part. All agree that three other employeeswere recalled with Marquez and Levenant. They wereStanley,DeCaccia, and Baluyut, none of whom werecalledas witnesses.Fox began his testimony by referringto the prior layoffs-I found above that employees hadbeen terminated-and the subsequent recall of the fiveemployees. Admitting that contrary to the labor agree-ment, the five were not called back by seniority, Foxalso testified that he told Marquez, Levenant, and one ortwo others that the Company was preparing new workrules and it was possible they would be asked to take aslightwage cut. For any questions or to satisfy anydoubts about returning to work, Fox referred the em-ployees to the Union.When the conversations between Fox and the variousemployees occurred, Fox was under themistakenimpres-sion that the contract had beenset aside.In itsbrief (Br.14),Respondentadmitsto confusion and being wrongabout thestatusof theunioncontract during this time.Respondentdenies,however, breaking the law. As proof,Respondent points to Fox's referral of employees to theUnion if they had any questions.InMedo Photo Supply Corp. v. NLRB,321U.S. 678,683-685 (1944), the Court states that "the NationalLaborRelationsAct does not countenancenegotiatingwith individuals when they have bargaining representa-tives."In the instant case, I find that Respondent,through its supervisor and agent Fox, violated Section8(a)(5) by direct dealing with employees.General ElectricCo., 150 NLRB 192 (1964), enfd 418 F.2d 736 (2d Cir.8 Sec 8(a)(1) prohibits interference with, restraint, or coercion of em-ployees in the exercise of their Sec 7 rightsDesert Inn Country Club,supra SKS DIE CASTING1969). I also find that the communications in issue tendedto undermine the Union's representative status.9I agree with Respondent that the confusion about thestatus of the laboragreementdid exist in mid-March, andthat Fox believed the bankruptcy judge had rejected thecontractHowever, the General Counsel need not showbad faith in support of a refusal-to-bargainallegation.'Tower Books,273NLRB 671 (1984).10 Furthermore,under eitherNLRB v. Bildisco,supra, or the subsequentamendmentsto the bankruptcy code (11 U.S.C § 1113),Respondent's duty to recognize and to bargain with thecertified bargainingagentof its employees is unaffectedby the filing under chapter 11 of the bankruptcy code.SeeKarsh's Bakery,273 NLRB 1131 (1984);Otten TruckLine,supra, at 494.3.Did Respondent's employeesengagein a strike; ifso when and what kind of strikeIfind that on 5 May, Respondent's employees beganan economic strike. The immediate cause of the strikewas the Union's protest of Respondent's rejection of thelabor agreement pursuant to authority of the bankruptcyjudge (G.C. Exh. 6). Employees have a right to strikeover wages or working conditions. SeeNLRB v. Insur-ance Agents,361 U S. 477, 488-496 (1960) Strikers retaintheir status as employees during the strike and the em-ployer must normally restore strikers to their former po-sitionsafter the strike. SeeNLRB v. Fleetwood TrailerCo., 389 U.S. 375, 378 (1967). The General Counsel con-tends that theinitialeconomic strike was converted, asearly as 5 May, but not later than 11 May into an unfairlabor practice strike (Br. 24).Iwill determine below that Davidson committed nounfair labor practice in his 5 May conversation withSiegel.Iwill alsodetermine below that Respondent didcommit an unfair labor practice in its 11 May letter toBorrero refusing to negotiate (G.C. Exh. 11).For now, I find that on or about 11 May, the econom-ic strike was converted to an unfair labor practice strikeas a resultof General Counsel's Exhibit 11. 1 note theUnion's telegram on 13 May, protesting Respondent'sunfair labor practice (G.C. Exh. 16). I also note thechange in the Union's picket signs about thesame time,to reflect unfair labor practices. This is adequate proof ofthe causal connection. SeeRobbins Co.,233 NLRB 549(1977);Winter Garden Citrus Products v. NLRB,238 F.2d128 (1956).Generally it is important to determine the status ofstrikers because while both economic and unfair laborpractice strikers must first offer unconditionally to returntowork, the former are entitled to reinstatement only ifthey have not been permanently replaced at the time oftheir offer to return, and even if replaced,remain em-ployees entitled to reinstatement on departure of replace-ments.Laidlaw Corp.,171NLRB 1366 (1968) enfd. 4149 In additionto unlawfuldirect dealing,Respondent also made unilat-eral changes in the terms and conditionsof employmentat a time when itwas obligated to bargainwith the UnionFor this reason,Respondentalso violated Sec 8(a)(5)of the ActMaster Slack,230 NLRB 1054(1977), enfd 618 F 2d 6 (6th Cir 1980)10Moreover,there is no suggestion in this casethat the Unionhad lostmajority statusNLRB v Tom Johnson, Inc,378 F 2d 342 (9th Cir 1967)387F.2d 99 (7th;Cir. 1969), cert. denied 397 U.S. 920 (1970).Unfair labor practice strikers, on the other hand, are enti-tled to immediate reinstatement.La Famosa Foods, 282NLRB 316, 330 (1986).Since I will find below that the Union did not make anunconditional offer to return to work, the above findingswill stand as moot unless and until it is found on appealthat an unconditional offer to return was made. Then,these finding will constitute alternative findings of factand conclusions of law in this case.4.Did Attorney Davidson commit an unfair laborpractice in his telephone conversation of 5 May,with Attorney SiegelOn 5 May, Keating was surprised to see his employeeson strike rather than at work. He called Davidson, hisbankruptcy attorney, to get an explanation. Davidsonpromised to call Siegel, the Union's attorney and thencallKeating back. In the late morning of 5 May, David-son talked to Siegel by telephone, and began by askingwhy the Union was on strike. Siegel stated that once thelabor agreement had been rejected, the Union was freeto strike. In reply to Davidson's claim that the strike wasunlawful, Siegel gave Davidson certain case citationswhich suggested the strike was lawful. Then in thecourse of a heated discussion about the issues, Davidsonallegedly told Siegel that "we're certainly not going tobargain with you while you're on strike." When Siegelimmediately accused Davidson of committingan unfairlabor practice, the conversation degenerated into name-calling.Davidson's version of the conversationis similar, butnot identicalHe flatly denied making the statement at-tributed to him by Siegel. What Davidson did say had tobe considered in the context of Siegel's initial comments.First,Siegel allegedly toldDavidson that the Unionwould not accept the changes in the contract proposedby Respondent, because that wouldcauseproblems withother members of an employer group. The Union wouldrather see Respondent put out of business before itwould accept Respondent's proposedterms.To this, Da-vidson jokingly replied, "I guesswe don't have to nego-tiate then." It was at this point, according to Davidsonthat Siegel accused him of committing an unfair laborpractice.Then Siegel allegedly threatened "to bury Re-spondent," and "to close thecompany." -In resolving this credibility question, I begin by notingSiegel's dual role asan advocateand witness.The Boardhas permitted this procedure, but some courts have criti-cized it. SeeSun World, Inc.,282 NLRB 785, 788 (1987).More to the point, I recognize that the Board has heldthat an employer commits an unfair labor practice by re-fusing to bargain while a lawful strike is in progress.Pe-cheur Lozenge Co.,98NLRB 496, 497 (1952), enfd. asmodified 209 F.2d 393 (2d Cir. 1953). In this case, how-ever, I will recommend to the Board that this allegationbe dismissed.The Board has held thatstatementsby counsel in thecourse of their representational duties are attributable tothe clientas an admission against interestElectricalWorkers IBEW Local 3 (Burroughs Corp.),281NLRB 388DECISIONS OF THENATIONALLABOR RELATIONS BOARD1099, 1101, (1986). In this case, however, I cannot find bya preponderance of the evidence that Davidson made thestatement attributed to him by Siegel. The statement thatDavidson admits making is no more than a reasonable re-sponse to the alleged statement of Siegel that the Unionhad no intention of changing its basic bargaining posi-tion. It is equally unclear to me exactly what Siegel saidand I make no findings with regard to that nor do I pur-port toascertainwhether Davidson was provoked in anystatement he may have made. I find simply that there isinsufficient evidence to attribute an unfair labor practicetoRespondent based on anything Davidson may havesaid to Siegel.In light of that finding, it is unnecessary to determinewhetherDavidson was acting in his representationalstatuswhen he allegedly made a certain statement toSiegel about labor matters.5.Did the Union makean unconditionaloffer toreturn to work on behalf of the strikersAlthough I have decided above that the strikers in thiscase became and remain unfair labor practice strikers,that decision does not affect the presentissue.Regardlessof how classified, strikers must have made an uncondi-tional offer to return to work, before an employer incursany liability for refusing to reinstate them. However, theoffer need not come from the striker individually; it maybe submitted on behalf of a group of employees by theunion as their agent.TrinityValley Iron & Steel Co. v.NLRB,410 F.2d 1161, 1171 (5th Cir. 1969).In the instant case, the unconditional offer to returnwas allegedly made in a letter, dated 9 May, from Bor-rero to Keating. The letter reads as follows:May 9, 1986Mr. Jerome Keating, PresidentS.K S. Die Casting & Machining, Inc.2200 Fourth StreetBerkeley, CA 94710Dear Mr. Keating-The information that I received from you is thatyou are willing to pay the wages you have postedon the front door of S.K.S. Also, you stated thatyou are willing to negotiate with the Union.The Unioniswillingto negotiate immediatelyand have our members return to work under theposted wages, while we continue to negotiate a newContract.I am available at your convenience.Thank you./s/ Daniel P.L. BorreroDanielP.L. BorreroBusinessRepresentativeDB:ag:opeu-29-aflctocc: Ed Logue, Jr. D.B.R.Jonathan Siegal w/encl.All S.K.S.members[G.C. Exh. 10]To place the letter in proper context, I note that it wassent after a conversation between Borrero and Keatingon the picket line on 5 May, the first day of the strike.Based on the evidence about that conversation, I findthat the statements in the first paragraph of GeneralCounsel's Exhibit 10 are accurate. In the second para-graph, the letter purports to offer to return to work un-conditionally, and to resume negotiations. For now, I amconcerned only with the offer to return.In explaininghis failure to reinstate the strikers, Keat-ing testified he didn't consider Borrero's letter to be anunconditional offer to return. According to Keating, theletterwas confusing for several reasons. First, the letterdid not have the exact words, "an unconditional offer toreturn to work" (R. Br. 589). I reject the first reason, be-cause the offer need take no special form; it need onlycommunicate to the employer the employees' desire forreinstatement.NLRB v. Fleetwood TrailerCo., supra at381.Next,Keatingclaimed to be confused because theUnion was distributing handbills (C.P. Exh.1) accusinghim of refusing to negotiate, while the letter admits thathe had offered to negotiate (R. Br. 587-588). This hasnothing to do with the offer to return so it must be re-jected.Finally,Keating also testified that he was con-fused because he viewed General Counsel's Exhibit 10 asan attemptby the Union to return production workers ata $9-per-hour rate rather than the $4-to $5-per-hour rateproposed by Respondent. Keating admitted on cross-ex-aminationtht he knew General Counsel's Exhibit 10 wasreferring to the strikers going back to work at wagescontained on the posted schedule of General Counsel'sExhibit 8 (R. Br. 591). Yet as I read General Counsel'sExhibit 10, not only the strikers, but others would alsoreturn to work at the higher wages.Like Keating, I am concerned about the use of theterm "members" in General Counsel's Exhibit 10. Asnoted in the facts section above, as of 9 May, approxi-mately 100 members of the Union wereon long-termlayoff from Respondent. None of them were participat-ing in the strike. Accordingly, the term "members" and"strikers" represented two distinct groups of employees.While Keating knew that the term"members"coveredthe strikers as he admitted, he had no way of knowingwhether theterm "members"also covered the laid-offemployees.In his brief, the General Counsel characterizes any al-leged confusion over the term "members" as an "after-the-fact attempt by Respondent to create a false issue tocover up its unlawful conduct" (Br. 26). To support hisargument, the General Counsel cites the case ofHomeInsulation Service,255 NLRB 311 (1981). At footnote 8of its opinion in thatcase,the Boardstatesthatwherereinstatement offers are made on behalf of "members,"and similarcollective designations or lists of employees,the Board does not infer that the reinstatement of one isconditional on the reinstatement of all.The instantcasemay be distinguished fromHome In-sulation Service,because as noted above, here the terms"members" and "strikers" unlike the usualcase,refers totwo distinct classes of employees. YetHome InsulationService,supra at 312 goes further to state that if an ambi-guityremainsunclarified due to Respondent's decision toignore the offer and not seek clarification, Respondent SKS DIECASTINGmay not be heard to complain if such uncertainty is re-solved against its interests. In the instant case, Keatingnever requested a clarification from Borrero.11 Rather, 2days later on 11 May, Keating wrote a letter to Borrerowhich reads as follows.May 11, 1986Mr. Daniel P.L. BorreroBusiness RepresentativeBay Area District Lodge 115IAM and AW8130 Baldwin StreetOakland, California 94612Dear Mr. Borrero:Thank you for your letters of May 5th and 9thoffering to resume negotiations towards reaching amutually acceptable collective bargaining agree-ment. At this time the Company feels that it wouldbe counter productive to continue meeting for thefollowing reasons:1.The Union Negotiating Committee has failedto understand the critical financial condition of theCompany despite reviews and meetings with yourFinancial Consultant Mr. Fleming, CPA; our Man-agement Consultant Mr. Bledsoe; and, the UnionBank Vice President Mr. Dalton.2.The Union's Negotiating Committee has re-fused to allow our employees to vote on the Com-pany's latest offer which was the maximum eco-nomic and benefit package the Company could pro-vide and still remain in business.3.The Company's operating and financial condi-tion has been seriously impaired by the arbitrarystrike action directed by the Union.4.The Company has accured [sic] over 200 appli-cations from well qualified people willing to workat the wages much less than were offered to ouremployees [sic].Sincerely,/s/ JerryJ.W. KeatingJWK:mmcc: Robert Bledsoe, Durkee, Sharlit AssociatesWilliam Dalton, Union BankNegotiating Committee-4Mel Moore, SKS[G.C. Exh. 11]By failing to respond at all to the Union's alleged un-conditional offer to return, Keating has further confusedthe situation. 12 At hearing, Keating explains his rationale11 In its brief(R Br 28) Respondent contends that because the Unionconfined to picket after the alleged offer to return to work, this is evi-dence that the offer was conditional.However, inNLRB v W CMcQuaide,Inc,552 F 2d 519, 529(3d Cir 1977),an offer to return towork made by a union was held to be "unconditional"despite the factthat its members continued to picket the employer'smain entrance Inreaching my decision on the Union'soffer,Idiscount postoffer picketingas a factor12 In a curious argument(R Br 27),Respondent contends that Keat-ing's failure to say anything about reinstating strikers is a factor in sup-389forGeneral Counsel's Exhibit 11: He did - not want toappear overly anxious, so he decided to delay bargainingfor a while (R. Br. 584-85). Again this does not addressthe Union's offer to return.To provide additional facts and circumstances, I turnto Borrero's testimony for his explanation of the term"members." He intended "members" to mean all thosecovered by the contract, including laid-off employees,who had 3 years recall rights.13 Thus, Borrero offered toreturn on the grounds that all production workers-notjust those on strike-would be paid $9 per hour (R. Br.83, 90-91).In deciding thisissueI note that the various factors donot point with unanimity in one direction or the other.Cf.Merchants Home Delivery Service v. NLRB,580 F.2d966, 973 (9th Cir. 1978). However, I find that notwith-standingKeating's failure to request a clarification, Bor-rero's letter (G.C. Exh. 10), both on its face and in thecontext of Borrero's testimony at hearing, was not an un-conditional offer to return to work. SeeBryan InfantsWear Co.,235 NLRB 1305 (1978).14 Thus, the impliedcondition was for Keating to rehireall"members" in-cluding those nonstriking members on lay off, and to payall production workers in accord with General Counsel'sExhibit 8, thereby abandoning his proposal to pay newlyhired production workers at $4 to $5 per hour.In thiscase, then, there was more than an ambiguity. Rather itwas clear that Borrero's letter was conditional-as hetestified.Therefore, I find Keating had no duty to havemade inquiry to clarify the offer.Before leaving this issue I consider one last point. Insome cases, the Board finds thatit isunnecessary forstrikers to make an unconditional offer to return to workon the grounds that such application would be futile.Moore Business Forms,224 NLRB 393 409 (1976), enfd.in part, 574 F.2d 835 (5th Cir. 1978);Vorpal Galleries,227 NLRB 446 fn. 2 (1976). General Counsel does notraise thisissue.Yet, because I have found or will find inthis decision that Respondent committed certain unfairlabor practices, I am well-advised to consider the issue offutility.I find that the Union was not excused frommaking anunconditional offer to return to work on the grounds offutility.The Union felt that it would not compromise onthe two-tier wageissue.Keating felt as strongly thattwo-tier wages were necessary to return the Company tofinancial stability.UntilKeating abandoned his conten-tion, Borrero was unwilling to end the strike.15 InBarry-Wehmiller Co, 271NLRB 471, 472 (1984), the Boardstates:port of Respondent's claim that the Union's offer was conditional To thecontrary, I find that the omission is a factor in support of the GeneralCounsel's claim13 On 9 May, when Borrero made the alleged unconditional offer toreturn, the labor agreement had been rejected, so the 3-year recall rightsto which Borrero referred in his testimony did not exist14 ComparePecheur LozengeCo, supra,WesternEquipment Co,152NLRB 1014 (1965), enfd 357 F 2d 661, 662 (9th Cir 1966)15 Indeed, I am advised at hearing that the strike is continuous, al-though by now a number of strikers have resigned from the Union andreturned to work 390DECISIONS OF THENATIONALLABOR RELATIONS BOARD[S]ection 8(d) does not "compel either party toagree to a proposal or require the making of a con-cession . ..." Thus, the Board does not, "either di-rectly or indirectly, compel concessions or other-wise sit in judgment upon the substantive terms ofcollective bargaining agreements . . . ."16In light of the above, I will recommend to the Boardthat this allegation be dismissed.6.Did Respondent unalwfully refuse to negotiate inits 11May letter to BorreroIn the preceding section,Ihave recited Keating's 11May letter to Borrero(G.C.Exh.11),and includedKeating's rationale for sending the letter.On 20 May,Keating sent another letter to Borrero.It reads as fol-lows.May 20, 1986Mr. Dan BorreroBusiness RepresentativeBay Area District Lodge 115 (IAM)8130 Baldwin StreetOakland, California 94621Dear Dan:Please refer to your letter of May 5th requestinga negotiation meeting with the Company.If the date of June 4th is still available, SKS willmeet with you at 5:00 p.m. to receive any new pro-posals which the Committee may wish to submit forreview.Please contact me if the above date and time arenot convenient to your schedule.Sincerely,/s/ JerryJ.W. KeatingJWK:mmcc:Negotiating Committee-4Mel Moore, SKS[R. Exh. 4]Icannot ignore the timing of the letter when com-pared to the charges filed with the Board on 13 May(G.C. Exh. 14a) In the context of this case, I find thatKeating's offer to resume negotiations was made in re-sponse to the Union's charges. Whether I am correct onthat point or not however, I further find that Respond-ent's refusal to negotiate even for a period of only 9 daysconstitutes a violation of Section 8(a)(5) of the Act.In support of this conclusion, I begin withKarsh'sBakery,supra, 273 NLRB at 1131, wherein the Boardnoted with reference to an employer who had rejectedits labor agreement pursuant to order of a bankruptcycourt,At the same time, the Court inBildiscoreaffirmedan employer's general obligation to recognize andbargain with the statutory bargaining agent of itsemployees. This duty is independent of the rejection16 See alsoMassillon Community Hospital,282 NLRB 675, 676 (1987)or renegotiation of a contract within the frameworkof a bankruptcy petition.With this statement of the employer's responsibility inmind, I turn back to General Counsel's Exhibit 11. Thefirst reason given for refusing to negotiate refers to Re-spondent's poor financial condition, which is legally in-adequate for refusal to negotiate.InternationalDistribu-tionCenters,281NLRB 742, 743, (1986). The secondreason claims that the Union did not permit a ratificationvote on Respondent's last offer. The record shows thatemployees did vote and rejected the offer. The thirdreason refers to the effects of a strike. Since the strikewas legal, the resulting financial pressure constitutes nodefense to a failure to bargain. Finally, that Respondentmay have received 200 applications for its jobs is com-pletely irrelevant.That Respondent offered to resumenegotiations 9 days later while each and every reasonlisted in General Counsel's Exhibit 11 still existed is stillfurther evidence of Respondent's intent to frustrate thebargaining process. Finally, Respondent's failure to statein the letter when it expected to resume negotiations isadditional evidence supporting the violations.Two Board decisions have special application to thisissue InExchange Parts Co.,139 NLRB 710 (1962), enfd.339 F.2d 829 (5th Cir. 1965), the Board noted the em-ployer'swillfulavoidance of meetings in finding the8(a)(5) violation. InHenry Hald High School Assn.,213NLRB 463 (1974), the employer, like Respondent here,did not flatly refuse to negotiate. Rather, it merely de-layed bargaining pending a court decision on govern-ment aid to parochial schools. The Board affirmed theviolation.7.Did Respondent encourage its employees toresign from the Union by distributing certaininformation to themOn 13 May, Respondent issued a certain letter to strik-ing employees. Appended to it were documents purport-ing to show Respondent's cash flow and a model letterfor employees to use in resigning from the Union. Sincethe alleged violation is based in part on these documents,I recite the letter and the model attached to it, but notthe cash flow statement.May 13, 1986All SKS Striking Employees:This letter is forwarded to provide each of youwith a status report on the Company's operations,financial position, and information regarding howyou may return to work.Before providing this information, however, Iwish to emphasize that the Company respects yourright to strike or not to strike, and to observe thepicket line or not to observe the picket line, and tobe a union member or not be a union member. SKSalso emphasizes that in this country of ours, no onecan stop you from working, and no one can forceyou to be a member of a unionThe Company is operating-not in business asusual manner-but production is proceeding and we SKS DIE CASTINGnow have employees in every classification. As youknow a number of these people are former workerswho have returned to the Company despite thestrike or the picket line.We continue to establish our financial positionwith Union Bank We have explained this to yourUnion. In the opinion of your union's legal counsel,the Company cannot continue to operate. SKS, theBankruptcy Court, and Union Bank disagree. All ofus think the company will survive. I have every in-tentionof keeping the Company alive. The enclosed"Cash Flow" statement is a projection for the nextfour months. SKS's current back log for productionorder is over $1.3 million and the new toolingorders of $550,000.If you decide to work for the Company duringthis strike, it is your business whether or not youresign from the IAM and AW Union. We will notask you about the status of your union membership.You are not required to resign from theunion inorder to work here during this strike, or any othertimeAs a general legal principle, union members arefree to resign their membership. After a member ef-fectivelyresigns, aunion cannot enforce a fine orother penalty on the former member for any workhe or she performs at a struck company.Some of you have also asked what will happen toyou if you return to work during the strike and theCompany later signs a contract with the union. Wehave been asked whether there is a possibility that anew contract with the union might require all em-ployees to be membersMost union contracts, including our former con-tract with the IAM & AW, say that employees must"join" the union and remainunion"members" inorder to work at the Company. Also, you haveprobably heard of employees who were fired be-cause they did not pay union dues.Well, despite what a contract between a compa-ny anda unionsays, federal labor law says no em-ployee has to actually joina unionand pay "uniondues." Employees can meet contract requirementsby paying what are called "agency fees" to a union.The amount of money for these fees is exactlythesameasunion dues. And solong as anemployeepays this money, he or shecannot be firedbecauseof a contract that says the employee must be aunion"member."The contract at SKS has been rejected by theFederal Bankruptcy Court. Therefore, employeesare not required to pay anything to any union towork at the Company right now.After the strike ends, if the Company signs a con-tractwith the union that says employees must payunion dues,by law,youcannotbe fired if you paythe duesoragency fees which is the same amountof money. Agency fees are sometimes chosen byemployees who do not wish to becomeunion mem-bers subject to the union'srulesEarlier in thisletter, I told you abouta union's inability to disci-pline or fine people who are not members. The391samerules applyafter acontract is signed. Employ-ees arenot required to actually join the union aftera contract is signed. All you might be required todo is pay the union the same amount of money asunion members, and, again, as long as you do this, itisillegal fortheunionto even try to get you fired.Also, employees who pay agency fees instead ofunion dues are covered by the contract in exactlythe same way as union members. Agency fee payersget the same wages, benefits and working condi-tions as union members. Furthermore, if an agencyfee payerhas agrievance, the union must processthe grievance in exactly the same way it processesunion member grievances.As for the question about a way to escape possi-ble union fines [sic]. As I've said throughout thisletter, unions cannot discipline people who are notunion members. Employees can resign from unionmembership simply by sending a letter or telegramto the IAM & AW Unionstatingtheyresign."Withdrawal" from the union is not sufficient. Theemployeemust explicitly "resign" in order toescape union fines and penalties. The enclosed formis anexample of the type of letter you should sendifyou want to resign. If you send a letter, youshouldwait three days after you send the letterbefore returning to work. If you hand deliver theletter, you should wait one full business day beforereturning to work.If you have any questions about this letter, pleasecallme.If you have decided to return to work, call theCompany so we can schedule your return. All callsand questions will be handled in confidence.Sincerely,SKS DIE CASTING & MACHINING, INC./s/ JerryJ.W. KeatingDateBay Area District Lodge 115IAM and AW8130 Baldwin StreetOakland, California 94621ATTN: Lewis Coleman, SecretaryIHEREBY NOTIFY YOU THAT EFFECTIVEIMMEDIATELY, I HAVE RESIGNED FROMINTERNATIONAL ASSOCIATION OF MA-CHINISTSAND AEROSPACE WORKERSDISTRICT 115.SignatureName[G C. Exh. 13]In discussing this issue, I note first the General Coun-sel's response to Respondent's motion for bill of particu- 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlars (G.C. 'Exh. 14n), paragraph 6._ There, the GeneralCounsel alleges that the 13 May "letter is unlawful in thecontext of all other unfair labor pratices committed byRespondent."In its brief on page 19, the General Counsel elaborateson his theory.[w]hile arguably not unlawful per se, [it] is nonethe-less unlawful in the context of this case, where theletterwas sent in and around the time Respondenthad committed a number of unfair labor pratices.The only reasonable inference the employees coulddraw from Respondent's letter is that they had toresign from the union in order to return to workand . . . this is precisely what the five strikers whoreturned to work all resigned before returning [sic].The letter is therefore unlawful as it was calculatedto erode support for the Union.For several reasons, I must reject the General Coun-sel's argument and recommend that this allegation be dis-missed.First, the General Counsel has failed to show theconnection between certain other unfair labor practicesand the instant allegation.Indeed,I have dismissed someof those alleged. Therefore, in this case, the context ar-gument simply does not apply.Further, I note that of the eight employees who decid-ed to return to work, at least three did not so withoutresigning from the Union.Internal charges were broughtagainst them and are pending. Of the five who did resignfrom the Union before returning to work, two werecalled as witnesses by Respondent. Both Whittaker andFenley made it clear that they initiated contact withKeating as to how they could return to work and avoidfines from the Union. The letter in question was a rea-sonable response to those inquiries.SeeTowne PlazaHotel,258 NLRB 69 (1981), and the cases cited at page79.Most of the strikers simply ignored General Coun-sel'sExhibit 13. In sum, I find no violation here.Q. Right. But he did not say there's no moreunion,did he?A. He said there was no more union.Q Are you absolutely certain of that?A. Yes, I am.Q.What make you so certain of that after allthese months that he said, in addition to there's nounion contract, there is no union?A. Because that was one of the first things thathe stated to me when I went into his officeQ. On June 10, 1986, you gave an affidavit to anNLRB investigator, is that correct, sir?A. Yes, it is.[R. Br. 199-200]Q. Now, I'd like you to take all the time that youwish and look at that affidavit and tell the judgewhether you ever said in that affidavit that Mr. Foxtold you there's no more union.JUDGE STEVENSON: All right. Now, the pendingquestion is, from this lawyer: do you see in your af-fidavitwhere it says Mr. Fox said "and there's nomoreunion?"THE WITNESS: Yes,there is.JUDGE STEVENSON: All right. He says the answeris yesWhat's the next question.MR. O'NEIL: I have no further questions.[R. Br. 200-202]On redirect-Q.Would you read that wholesentence thatstarts, "Fox told me that..."A. "Fox told me that they had received theirChapter 11 to the court already and there was nomore union."[R. Br. 202-203]8.Did Fox and Keating make certain statementsto employeesOn 18 March, Marquez went to Respondent's premisesto discuss with Fox the possibility of returning to work.During that conversation, when Fox was under the mis-taken impression that the labor agreement was no longerin effect, Fox said there was no more Union. AlthoughFox denied making the statement,IcreditMarquez andfind him to be a very believable witness. A long-termemployee of Respondent, he was one of five trusted andreliable employees called back after the 14 March termi-nations.Later when the legal status of the labor agree-ment was clarified, all employees terminated on 14March were recalled (G.C. Exh. 4). While I relyas usualon demeanor to make my credibility resolution, therecord also contains ample evidence demonstrating hiscandor.Witness this exchange on cross-examination:Q. Did Mr. Fox say that this document takes theplace of theunioncontract?A. Yes, he did because there was no more-hestated there was no more union contract.InMedallionKitchens, v.NLRB,806 F.2d 185, 191(8th Cir. 1986), the court discussed principles of law ap-plicable to this issue:Section 7 of the Act guarantees employees "theright to self-organization to form or assist labor or-ganizations" and "to bargain collectively throughrepresentativesof their own choosing, and toengage in other concerted activities for the purposeof collective bargaining." 29 U.S.C. § 157. Section8(a)(1) ensuresthat section 7 rights are protected bymaking it an unfair labor practice for an employerto interfere with,restrain or coerce employees' ex-ercising these rights.The test fora violation of sec-tion 8(a)(1) "is not whether an attempt at coercionhas succeeded or failed but whether the employerengaged in conduct which reasonably tends to inter-ferewith, restrain or coerce employees in the freeexercise of their rights under Section7."NLRB v.Intertherm, Inc.,596 F 2d 267, 271 (8th Cir. 1979)(quotingRussell Stover Candies, Inc. v.NLRB,551F.2d 204, 208 (8th Cir. 1977)). SKS DIE CASTINGIfind that Fox's statement violated Section 8(a)(1) ofthe Act.I turn now to consider statements allegedly made byKeating to Levenant. Levenant testified that on 29 May,while picketing Respondent'spremises,he encounteredKeating and had a conversation with him.After firstagreeing to give Fournier a note from Keating,Levenantthen asked Keating what he thought about the contract.Keating responded by saying the pickets were wastingtheir time and they should not expect a contract fromhim.Keating denied making this remark;Ifind that hedid make it, and thereby violated Section 8(a)(1) of theAct.William B. Allen,267 NLRB 700, 707 (1983), affd.758 F 2d 1145 (6th Cir. 1985).Before concluding,Ishould comment generally onKeating's credibility. I found him to be an intense personreflecting the financial pressures of his ailing business. Inan attempt to be charitable, I attribute his lack of candorto these factors which may have influenced his judg-ment. However, no amount of possible insight into Keat-ing'smotives can diminish the impact of his testimony.To be blunt, I found him to be argumentative, evasive,hostile, and belligerent. For example, shortly after begin-ninghis directexamination,General Counselmade a rea-sonable objection relative to a point of order. Keating re-sponded, by throwing exhibits on the floor (R. Br. 481--2).When I had an opportunity to ask questions, I askedKeating to justify offering higher wages to striking em-ployees than the Union had allegedly requested at thebargaining table, in light of the Respondent's severe fi-nancial problem. This simple question led to a torrent ofirrelevant, rambling, and patently absurd testimony (R.Br. 679-685).In fairness to Keating,Imust point out that in general,he quickly returned to order when corrected. The Gen-eralCounsel reminds me (B. 15, fn 22) that while thechapter 11 proceeding was filed in March, the plan of ar-rangement due in 90 days has not yet been filed. This, ofcourse, is a matter for the bankruptcy judge and I do notconsider the alleged delay further. However, as a resultof the overall impression of Keating's testimony, I simplydid not believe much of what he said. This assessment isreflected,as indicated,in this decision.CONCLUSIONS OF LAW1.Respondent SKS Die Casting & Machining, Inc.,and SKS Die Casting & Machining, Inc., Debtor-in-Pos-session is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union, Bay Area District Lodge 115, Interna-tionalAssociation of Machinists and Aerospace Workers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.The following employees of Respondent constituteseparate units appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of theAct:employees engaged in the making,manufacturing,repairing,dismantling,building,maintaining, con-structing,erecting,assembling of all tools and dies,machinery,engines,motors, pumps, and all other393metal and plastic devices, either driven by hand,foot,steam,electricity,gas, gasoline,naptha, benzol,oil,water or other power that comes under the ju-risdiction of the International Association of Ma-chinists and AerospaceWorkers as defined in itsConstitution as of this date, and the operation of alltools,machines and mechanical devices; and allwelding used in connection with such work, andsuch other classifications as may be required toproperly perform and complete the work or jobs ofemployees performing work within the jurisdictionof the Union. The above jurisdictional claims are tospecifically include the experimental and develop-ment work on all tools, dies, jigs, fixtures,instru-ments and models and all heat treating used in con-nection with such work.Specifically excluded are.(a)All employees who are presently representedby collectivebargaining agreementswith otherunions.(b) Supervisors,Foremen,Engineering Personnel,and Technical Personnel who do not use the toolsof the trade except in a supervisory capacity. It isnot intended that the foregoing apply to Leadmenand/or Working Foremen.(c)Clerical and office employees, professionalpersonnel, watchmen or guards, and office janitors,and all other employees, unless they are covered byan addendum to this Agreement.4.The Union has been the duly recognized collective-bargaining representative of all employees in the unit de-scribed above at all times relevant to this case.5.The Union has been, and is now, the certified andexclusive collective-bargaining representative for all em-ployees in the unit described above.6.By assigning supervisors and other nonunit person-nel to perform bargaining unit work on or about 17 and19March, Respondent violated Section 8(a)(1), (3), and(5) of the Act.7.By bypassing the Union and dealing directly withunitemployees with respect to certain terms and condi-tions of employment, Respondent violated Section 8(a)(5)of the Act.8Respondent's employees began an economic strikeon 5 May, the strike was converted to an unfair laborpractice strike on or about 11 May, as a result of Re-spondent's unfair labor pratice found herein.9By refusing to negotiate in its 11 May letter to theUnion, without valid reason, Respondent violated Sec-tion 8(a)(5) of the Act.10. By telling employees there was no more Union andby telling strikers they werewastingtheir time as theyshould not expect a contract from it, Respondentthrough its supervisors violated Section 8(a)(1) of theAct.11.The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.12.Other than specifically found herein, Respondenthas committed no other unfair labor practices. 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving concluded that Respondent has engaged incertain unfair labor practices, I find it necessary to orderit to cease and desist therefrom and to take certain af-firmative action designed to effectuate the policies of theAct.[Recommended Order omitted from publication.]